Exhibit 10(W)
VF CORPORATION
AMENDED AND RESTATED
DEFERRED SAVINGS PLAN FOR NON-EMPLOYEE DIRECTORS
     Effective as of March 1, 1997, VF Corporation (the “Company”) established
the Deferred Savings Plan for Non-Employee Directors (the “Plan”), pursuant to
which non-employee members of its Board of Directors may elect to defer receipt
of all or any portion of the compensation payable to them for services rendered
to the Company. The intention of VF Corporation is that the Plan at all times be
maintained on an unfunded basis for federal income tax purposes under the
Internal Revenue Code of 1986, as amended (“Code”), and exempt from the
requirements of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).
     The Company desires to amend and restate the Plan effective as of
January 1, 2005, to bring the Plan into compliance with the requirements of
Section 409A of the Code. The Plan is intended to be a nonqualified deferred
compensation plan that complies with the provisions of Section 409A of the Code,
and has been operated from January 1, 2005 through the date of adoption of this
amended and restated Plan in good faith compliance with the provisions of
Section 409A of the Code and guidance issued by the Internal Revenue Service.
     NOW, THEREFORE, the Plan is hereby amended and restated to read as follows:
SECTION I
DEFINITIONS
     Unless otherwise required by the context, the terms used herein shall have
the meanings as set forth below:
     1. “Accrued Benefit” means the sum of a Participant’s Deferrals (and any
gains and losses credited thereon).
     2. “Beneficiary” means the individual or entity named pursuant to the Plan
to receive benefit payments hereunder in the event of the death of the
Participant.
     3. “Change of Control” means a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code and the
regulations thereunder.
     4. “Committee” means the VF Corporation Pension Plan Committee.
     5. “Company” means VF Corporation, a Pennsylvania corporation.

 



--------------------------------------------------------------------------------



 



     6. “Compensation” means the fees payable by the Company in cash to a
Participant for services rendered as a Director, including the annual base
retainer and attendance fees for board and committee meetings.
     7. “Deferral” means that portion of a Participant’s Compensation elected to
be deferred hereunder.
     8. “Director” means a member of the Board of Directors of the Company.
     9. “Grandfathered Amount” means a Participant’s Deferrals to the Plan in
taxable years beginning before January 1, 2005 (and credited gains or losses
attributable thereto); provided, however, that the Plan is not “materially
modified” (within the meaning of the regulations under Section 409A of the Code)
with respect to the Participant after October 3, 2004.
     10. “Participant” means a Director who is not employed by the Company or
any of its subsidiaries or affiliates.
     11. “Plan” means the VF Deferred Savings Plan for Non-Employee Directors,
as it may be amended and/or restated from time to time.
     12. “Plan Year” means the calendar year, except that with respect to the
first year, the Plan Year shall commence March 1, 1997 and end December 31,
1997.
     13. “Severance from Service” means the date on which a Participant ceases
to be a Director of the Company.
     14. “Spouse” means the person to whom the Participant is legally married.
SECTION II
ELIGIBILITY
     1. A Director shall be eligible to make Deferral elections under this Plan
as long as he or she (a) remains a Director of the Company and (b) is not
concurrently employed by the Company or any of its subsidiaries or affiliates.
     2. Participation in this Plan is voluntary.
SECTION III
DEFERRALS
     1. Election. A Participant may elect to defer up to 100% of his or her
Compensation for a Plan Year by directing the Company to reduce his or her
Compensation for the Plan Year by a whole percentage or amount authorized by an
election executed by the Participant and filed with and approved by the
Committee. Such Deferral election shall be made on or before December 31 of the
calendar year preceding the Plan Year to which the election relates.
Notwithstanding the foregoing, a new Participant may elect to defer up to 100%
of the Compensation that he or she would otherwise be entitled to receive in the
Plan Year in which the

-2-



--------------------------------------------------------------------------------



 



Director’s election as a member of the Company’s Board of Directors becomes
effective, beginning with Compensation earned following the filing of a Deferral
election with the Committee and before the close of such Plan Year, by executing
and filing a Deferral election with the Committee within thirty (30) days of the
effective date of such Director’s election. A Participant’s Deferral election
for a Plan Year is irrevocable.
     2. Non-Deferred Compensation. Any Compensation not deferred under this Plan
shall be paid in accordance with normal Company policy.
     3. Vesting. A Participant shall have a fully vested and nonforfeitable
right to his or her Deferrals and any credited gains or losses attributable
thereto.
     4. Separate Election for Each Plan Year. A separate Deferral election shall
be made for each Plan Year for which a Participant desires to defer all or any
portion of his or her Compensation for such Plan Year. The failure of a
Participant to make a Deferral election for any Plan Year shall not affect such
Participant’s right to make a Deferral election for any other Plan Year.
     5. Election of Form of Payment. At the time that a Participant makes a
Deferral election with respect to a Plan Year, the Participant shall designate
the form in which such Deferral (and any gains and losses credited thereon)
shall be distributed, in accordance with Section VII. All Deferral elections
filed by Participants must provide for distribution to be made in a form that is
consistent with the distribution options made available under the Plan and
permitted under applicable law, including, without limitation, Section 409A of
the Code. A Participant’s election with respect to the form of payment of his or
her Deferral for a Plan Year may not be changed, except as expressly provided
for in this Plan or permitted under applicable law, including, without
limitation, Section 409A of the Code.
SECTION IV
INVESTMENT
     A Participant’s Deferrals shall be credited with gains and losses as if
such Deferrals had been invested in a hypothetical fund which invests in common
stock of the Company, purchased on the open market at the then prevailing price
on the New York Stock Exchange on the date of purchase.
SECTION V
RECORDS
     The Committee shall create and maintain adequate records, in book entry
form, for each Participant of Deferrals and credited gains or losses
attributable thereto. Each Participant shall be informed of the status of his or
her Accrued Benefit at least quarterly.
SECTION VI
PLAN BENEFITS
     1. Severance from Service. Upon a Participant’s Severance from Service, he
or she shall be entitled to his or her Accrued Benefit payable in accordance
with Section VII.

-3-



--------------------------------------------------------------------------------



 



     2. Death. In the event of the death of a Participant prior to Severance
from Service, the Participant’s Beneficiary shall be entitled to a benefit equal
to the Participant’s Accrued Benefit, payable in accordance with Section VII.
     3. Beneficiary. Each Participant should designate a Beneficiary (along with
alternate beneficiaries) to whom, in the event of the Participant’s death, any
benefit is payable hereunder. Each Participant has the right to change any
designation of Beneficiary and such change automatically revokes any prior
designation. A designation or change of Beneficiary must be in writing on forms
supplied by the Committee and any change of Beneficiary will not become
effective until filed with the Committee; provided, however, that the Committee
shall not recognize the validity of any designation received after the death of
the Participant. The interest of any Beneficiary who dies before the Participant
will terminate unless otherwise provided. If a Beneficiary is not validly
designated, or is not living or cannot be found at the date of payment, any
amount payable pursuant to this Plan will be paid to the Spouse of the
Participant if living at the time of payment, otherwise in equal shares to such
of the children of the Participant as may be living at the time of payment;
provided, however, that if there is no surviving Spouse or child at the time of
payment, such payment will be made to the estate of the Participant.
SECTION VII
PAYMENT OF BENEFITS
     1. Benefits Not Subject to Code Section 409A. This Section VII.1 shall
apply solely to the portion of a Participant’s Accrued Benefit which is a
Grandfathered Amount and thus not subject to the requirements of Section 409A of
the Code. The normal form for the payment of the portion of a Participant’s
Accrued Benefit which is a Grandfathered Amount shall be a lump-sum payment in
cash, payable as soon as practicable after the event giving rise to the
distribution. Notwithstanding the foregoing, a Participant may request, by
filing an application in writing to the Committee, that payment be made in
installments over a period of not more than ten (10) years. Such written
application must be made to the Committee at least sixty (60) days prior to the
Participant’s Severance from Service, and the decision to permit the requested
installment payments shall be made at the sole discretion of the Committee
taking into account the interests of the Participant and the Company.
     2. Benefits Subject to Code Section 409A. This Section VII.2 shall apply
solely to the portion of a Participant’s Accrued Benefit which is not a
Grandfathered Amount and thus subject to the requirements of Section 409A of the
Code. The Participant’s Deferral (and any gains and losses credited thereon) for
a Plan Year shall be distributed in cash in either (a) a lump-sum payment or
(b) substantially equal annual installments over up to ten (10) years, as
elected by the Participant in his or her Deferral election for such Plan Year.
The payment to the Participant shall be made or commence, as applicable, within
ninety (90) days after the Participant’s Severance from Service; provided,
however, that in the case of a Participant who is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, payment of such
Participant’s Accrued Benefit shall not be made or commence until the date which
is six (6) months after the date of the Participant’s Severance from Service
(or, if earlier, the date of death of the Participant). If a Participant dies
prior to Severance from Service, his or her Beneficiary shall, within ninety
(90) days after the Participant’s death, receive the Participant’s Accrued

-4-



--------------------------------------------------------------------------------



 



Benefit in a lump-sum payment in cash. In the event the Participant fails to
make a valid election of the form of payment, the distribution will be made in a
lump-sum payment in cash.
     3. Limited Cashouts. Notwithstanding any Deferral election made by the
Participant or the foregoing provisions of this Section VII, the Participant’s
Accrued Benefit will be distributed in a lump-sum payment in cash, if the amount
of such Accrued Benefit on the date that payment is to commence does not exceed
the maximum amount permitted to be automatically distributed under the
regulations promulgated under Section 409A of the Code, with such payment made
on or before the later of (i) December 31 of the calendar year in which the
Participant’s Severance from Service occurs, or (ii) the 15th day of the third
month following the Participant’s Severance from Service.
     4. Acceleration Prohibited. The acceleration of the time or schedule of any
payment due under Section VII.2 of the Plan is prohibited, except as provided in
regulations under Section 409A of the Code. To the extent permitted by the
regulations under Section 409A of the Code, distribution of a Participant’s
Accrued Benefit may be made at any time the Plan fails the requirements of
Section 409A and the regulations thereunder, with such payment not to exceed the
amount required to be included in the Participant’s income as a result of the
failure.
     5. Compliance with Section 409A. Notwithstanding the foregoing provisions
of this Section VII, the portion of any Accrued Benefit (or the entire Accrued
Benefit, if applicable) that is not a Grandfathered Amount shall be paid at such
time and in such form as shall not violate the requirements of Section 409A of
the Code, including, without limitation, the restriction in Section
409A(a)(2)(B)(i) on the timing of distributions following the Severance from
Service of a Participant who is a “specified employee”.
SECTION VIII
FUNDING STATUS
     This Plan is unfunded. All obligations hereunder shall constitute an
unsecured promise of the Company to pay a Participant’s benefit out of the
general assets of the Company, subject to all of the terms and conditions of the
Plan, as amended from time to time, and applicable law. A Participant hereunder
shall have no greater right to benefits provided hereunder than that of any
unsecured general creditor of the Company.
SECTION IX
ADMINISTRATION
     1. The Plan shall be administered by the Committee which shall have the
following powers and responsibilities.

  (a)   to amend the Plan;     (b)   to terminate the Plan;     (c)   to
construe the Plan, make factual determinations, consider requests made by
Participants, correct defects, and take any and all similar actions to the
extent necessary to administer the Plan, with

-5-



--------------------------------------------------------------------------------



 



      any instructions or interpretations of the Plan made in good faith by the
Committee to be final and conclusive for all purposes;     (d)   to prepare
periodic administration reports to the Board of Directors which will show, in
reasonable detail, the administrative operations of the Plan; and     (e)   to
take all other actions and do all other things which are reasonable and
necessary to the proper administration of the Plan.

     2. The Committee shall have complete discretion in carrying out its powers
and responsibilities under the Plan, and its exercise of discretion hereunder
shall be final and conclusive.
     3. The Committee may, in writing, delegate some or all of its powers and
responsibilities to any other person or entity.
     4. The Committee may hold meetings upon such notice, at such time or times,
and at such place or places as it may determine. The majority of the members of
the Committee at the time in office will constitute a quorum for the transaction
of business at all meetings and a majority vote of those present and
constituting a quorum at any meeting will be required for action. The Committee
may also act by written consent of a majority of its members.
     5. The Committee may adopt such rules for administration of the Plan as is
considered desirable, provided they do not conflict with the Plan. Records of
administration of the Plan will be kept, and Participants and their
Beneficiaries may examine records pertaining directly to themselves.
     6. The Committee may retain such counsel, and actuarial, accounting,
clerical and other services as they may require to carry out the provisions and
purposes of the Plan.
     7. The Committee shall be entitled to rely upon all tables, valuations,
certificates, and reports furnished by any duly appointed auditor, or actuary,
upon all certificates and reports made by any investment manager, or any duly
appointed accountant, and upon all opinions given by any duly appointed legal
counsel.
     8. No member of the Committee shall be personally liable by virtue of any
instrument executed by the member, or on the member’s behalf, as a member of the
Committee. Neither the Company nor any of its officers or directors, nor any
member of the Committee, shall be personally liable for any action or inaction
with respect to any duty or responsibility imposed upon such person by the terms
of the Plan unless such action or inaction is judicially determined to be a
breach of that person’s responsibility as a fiduciary with respect to the Plan
under any applicable law. The Company shall indemnify and hold harmless its
officers, directors, and each member of the Committee against any and all
claims, losses, damages, expenses (including attorneys’ fees), and liability
(including, in each case, amounts paid in settlement), arising from any action
or failure to act, except when the same is judicially determined to be due to
the gross

-6-



--------------------------------------------------------------------------------



 



negligence or willful misconduct of such officer, director or member of the
Committee. The foregoing right of indemnification shall be in addition to any
other rights to which any such person may be entitled as a matter of law.
SECTION X
MODIFICATION AND TERMINATION
     1. The Committee reserves the right to terminate this Plan at any time or
to modify, amend or suspend it from time to time. Any such termination or
modification shall be effective at such date as the Committee may determine. The
Committee shall promptly give notice of any such modification or termination to
all Participants. A modification may affect Participants, irrespective of
whether they are past, current or future Participants, provided, however, that a
modification may not eliminate or reduce the Accrued Benefit of any Participant
as of the effective date of such modification.
     2. To the extent permitted by the regulations under Section 409A of the
Code, within the thirty (30) days preceding or the twelve (12) months following
a Change of Control, the Company may exercise its discretion to terminate the
Plan and, notwithstanding any other provision of the Plan or of the terms of any
Deferral election made under the Plan, distribute in full to each Participant
the portion of his or her Accrued Benefit (or the entire Accrued Benefit, if
applicable) that is not a Grandfathered Amount. The preceding sentence shall
apply also to the portion of the Participant’s Accrued Benefit that is a
Grandfathered Amount, provided that such action does not constitute a “material
modification” (within the meaning of the regulations under Section 409A) of the
Plan with respect to such Participant.
     3. The Committee amended and restated this Plan effective as of January 1,
2005, in order (a) to preserve the favorable tax treatment available to Accrued
Benefits that are Grandfathered Amounts in view of the enactment of Section 409A
of the Code and the issuance of regulations thereunder, and (b) with respect to
all other Accrued Benefits earned under the Plan, to comply with the
requirements of Section 409A and the regulations thereunder. The Committee
reserves the right to amend the Plan, either retroactively or prospectively, in
whatever respect is required to achieve and maintain compliance with the
requirements of Section 409A of the Code and the regulations thereunder.
SECTION XI
GENERAL PROVISIONS
     1. Nothing contained herein shall be deemed to give any Participant the
right to be retained in the service of the Company.
     2. It is a condition of this Plan, and all rights of each Participant shall
be subject thereto, that no right or interest of any Participant under this Plan
or in his or her credited Deferrals (and any credited gains or losses
attributable thereto) shall be assignable or transferable in whole or in part,
either directly or by operation of law or otherwise, including but without
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy, or in
any other manner, subject, however, to applicable law, but excluding devolution
by death or mental incompetency, and no right or interest of any Participant
under this Plan or in his or her credited Deferrals (and

-7-



--------------------------------------------------------------------------------



 



any credited gains or losses attributable thereto) shall be liable for or
subject to any obligation or liability of such Participant, subject, however, to
applicable law.
     3. All payments of benefits under the Plan shall be subject to such taxes
and other withholdings (federal, state or local) as may be due thereon, and the
determination of the Committee as to withholding with respect to payments shall
be binding upon the Participant and each Beneficiary.
     4. The sale of all of the assets of the Company, or a merger, consolidation
or reorganization of the Company wherein the Company is not the surviving
corporation, or any other transaction which, in effect, amounts to a sale of the
Company or voting control thereof, shall not terminate this Plan or any related
agreements and the obligations created hereunder or thereby shall be binding
upon the successors and assigns of the Company.
     5. If a Participant or Beneficiary entitled to receive any benefits
hereunder is deemed by the Committee or is adjudged to be legally incapable of
giving valid receipt and discharge for such benefits, the benefits will be paid
to such persons as the Committee might designate or to the duly appointed
guardian.
     6. This Plan shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, notwithstanding the conflict of law rules
applicable therein.
     IN WITNESS WHEREOF, the VF Corporation Pension Plan Committee, intending to
be legally bound hereby, has adopted and executed this Plan amendment and
restatement this 12th day of July, 2007.

            VF CORPORATION PENSION PLAN COMMITTEE
      /s/ Frank C. Pickard III       Frank C. Pickard III            /s/ Candace
S. Cummings      Candace S. Cummings            /s/ Susan L. Williams      
Susan L. Williams           

-8-